United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1497
Issued: May 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2014 appellant, through counsel, filed a timely appeal from a January 8,
2014 merit decision and an April 10, 2014 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective May 22, 2013; and (2) whether it
properly denied her request for further merit review of suspension of her benefits pursuant to
5 U.S.C. § 8128(a).
On appeal, counsel contends that OWCP’s decisions are contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a March 25, 2013 decision, the
Board affirmed a June 12, 2012 OWCP decision suspending appellant’s compensation benefits
effective December 15, 2011 under 5 U.S.C. § 8123(d) as she failed to attend a scheduled
medical examination on November 21, 2011 by Dr. Ronald M. Lampert, a Board-certified
orthopedic surgeon and OWCP referral physician. The facts and the circumstances of the case
are set forth in the Board’s prior decision and are incorporated herein by reference. The relevant
facts are set forth below.
On April 1, 2010 appellant, then a 34-year-old city carrier, filed an occupational disease
claim alleging that on March 24, 2010 she realized that her left shoulder, left upper back, and left
neck pain was caused or aggravated by her federal employment. She attributed her conditions to
a change in her workstation and method for performing her work duties. Appellant stated that an
extra level was added to her case and she was required to reach across her body and above her
shoulders to case mail.
OWCP accepted appellant’s claim for sprain of her left shoulder and upper arm, and left
superior glenoid labrum lesion. It authorized left shoulder arthroscopy with repair of superior
labrum anterior and posterior labral (SLAP) tear, extensive debridement of partial thickness
rotator cuff tear, and subacromial decompression performed on October 4, 2010. Appellant has
not returned to work.
Appellant ultimately attended a scheduled examination with Dr. Lampert on
March 21, 2012. In several reports, including a July 5, 2012 addendum report, Dr. Lampert
advised that the results of a June 27, 2012 functional capacity evaluation were inconsistent with
appellant’s self-limiting behavior. Based on these inconsistent examination findings, he opined
that she was at maximum medical improvement (MMI) and could return to her normal letter
carrier work duties as described in a March 3, 2011 statement of accepted facts. Dr. Lampert
concluded that no further medical treatment was necessary.
In a July 18, 2012 report, Dr. Ravindranath Koopot, an attending Board-certified general
and thoracic surgeon, provided a history of appellant’s family, social, and medical background.
He listed findings on physical examination, assessed thoracic outlet syndrome, and
recommended surgery to treat the diagnosed condition. Dr. Koopot noted that appellant had
been off work due to her disability and advised that she could eventually return to work
following the proposed surgery.
On August 16, 2012 OWCP determined that there was a conflict in medical opinion
between Drs. Lampert and Koopot regarding appellant’s residuals and work capacity.
By letter dated August 27, 2012, OWCP referred appellant, together with the case record
and a statement of accepted facts, to Dr. Marc J. Rosen, a Board-certified orthopedic surgeon, for
an impartial medical examination. In a September 27, 2012 report, Dr. Rosen reviewed a history
of the accepted employment injuries and appellant’s medical treatment. On physical
2

Docket No. 12-1892 (issued March 25, 2013).

2

examination, he found no obvious muscular atrophy in either the left or right upper extremity.
Range of motion of the elbow, wrist, and forearm bilaterally was normal. There was a very
slight restriction of abduction of the left shoulder compared to the right shoulder with
approximately a five-degree discrepancy, the right being completely normal, the left being
approximately five degrees less. Internal and external rotation was equal bilaterally. There was
evidence on the skin of healed arthroscopic punctures on the left shoulder. Appellant
demonstrated normal deep tendon reflexes of the biceps, triceps, and brachioradialis bilaterally.
She was unable to grip as firmly on the left as on the right, however, manual motor testing in
flexion and extension of the wrist, elbow, forearm, and opposition of the thumb and digits was
entirely normal. Sensory testing was inconsistent with appellant’s intermittent complaints about
different areas of the left arm being less sensate than the right. Pulsations were normal in both
left and right upper extremities, 3+ at the brachial artery, and the radial and ulnar arteries in both
extremities. An Adson’s test was negative bilaterally. There were no signs of any focal
neurologic deficits in the left or right upper extremity. There were no focal signs of any vascular
impairment of the left or right upper extremity.
Dr. Rosen agreed with Dr. Lampert’s assessment of appellant’s status. He disagreed with
Dr. Koopot’s proposed surgical intervention to treat thoracic outlet syndrome. Dr. Rosen did not
see any indication from laboratory or clinical findings that appellant’s current disability was
related to the work injury. He advised that she had reached MMI and that, other than a slight
asymmetry of shoulder abduction of less than five degrees, there was no impairment. Dr. Rosen
further advised that appellant did not suffer from a work-related consequential thoracic outlet
condition requiring the proposed surgery. He stated that, while an Adson’s test was not a
definitive diagnosis for this condition and it may be limited by an examiner’s bias, it was a
known fact that some people could demonstrate a positive Adson’s test without having true
thoracic outlet syndrome. Dr. Rosen nonetheless advised that appellant did not demonstrate any
of the clinical symptoms associated with a need for surgery for thoracic outlet syndrome. He did
not see any evidence that her condition was aggravated as no temporary or permanent change
had occurred to alter the course of any underlying disease.
Dr. Rosen also did not see any objective findings to correlate with appellant’s subjective
complaints. Appellant had no preexisting conditions and none of these factors contributed to her
current subjective or objective findings. Dr. Rosen believed that her current condition was not
likely to change and stated that no additional treatment was recommended. He reported that
Dr. Koopot’s diagnosis of thoracic outlet syndrome and proposed surgery were not related to her
industrial injury and preexisted any injury or traumatic event. Dr. Rosen advised that appellant
did not have any restrictions that prevented her from returning to her regular work duties. He
found that her examination was essentially normal and other than her subjective complaints, no
objective evidence of impairment or limitation of function could be identified. Dr. Rosen noted
that four electromyogram and nerve conduction velocities (EMG/NCV) studies confirmed
normal neurologic function in appellant’s upper extremity, yet her examination showed
inconsistencies not compatible with this objective data. There was no reason provided as to why
appellant could not perform modified-work assignments. She did not suffer any residuals of the
accepted conditions other than a five-degree discrepancy in shoulder abduction above the
horizontal comparing the left to the right. Both arms, however, demonstrated range of motion
well within a normal physiologic position. Dr. Rosen attributed the slight restriction of
appellant’s left shoulder to the arthroscopic surgery and the presence of the labral repair. He
3

noted that alteration of the glenoid labrum and tightening of the anterior capsule of the shoulder
may very well have produced this condition and minimum range of motion discrepancy.
Dr. Rosen concluded that his findings were in concert with Dr. Lampert’s findings. In a work
capacity evaluation (Form OWCP-5c) dated September 27, 2012, he indicated that appellant
could work eight hours a day with certain restrictions for nonwork-related conditions, which
included pushing, pulling, and lifting up to 50 pounds.
By letter dated March 4, 2013, OWCP notified appellant that it proposed to terminate her
wage-loss compensation benefits based on Dr. Rosen’s impartial medical opinion. It allotted 30
days for her to submit additional evidence or argument in disagreement with the proposed action.
In a timely March 25, 2013 narrative statement, appellant contended that Dr. Rosen’s
report was not entitled to the weight of the medical evidence as it was not rationalized. She
contended that his physical findings did not substantiate his medical opinion and there were
obvious inconsistencies in his report. Appellant requested, among other things, that Dr. Rosen
submit a report explaining and clarifying why she could perform her work duties.
In a March 12, 2013 attending physician’s report (Form CA-20), Dr. Koopot identified
the date of injury as March 24, 2010 and indicated with an affirmative mark that appellant’s
improving neurogenic thoracic outlet bilateral obstruction symptoms were aggravated by
repetitive movements at work. He indicated that the period of total disability was not applicable
as he did not evaluate her for a disability determination, but rather for the clinical correlation of
her thoracic outlet obstruction. In a March 13, 2013 narrative report, Dr. Koopot noted
appellant’s left upper extremity complaints, provided findings on physical examination,
reiterated his prior assessment of thoracic outlet syndrome and assessed limb pain. He noted that
her pain improved with restricted activity and movement of the left upper extremity, but reported
that her release to an unrestricted work position which included weight bearing would present a
significant chance of a recurrence of her prior symptoms. Based on these findings, Dr. Koopot
did not recommend left-sided upper and lower thoracic outlet decompression surgery at that
time. He noted that appellant had not been able to return to work due to persistent left shoulder
symptoms and she had been on work restrictions since that time.
In a March 20, 2013 Form CA-20, Dr. Susan C. Sorosky, a Board-certified physiatrist,
identified the date of injury as March 24, 2010. She indicated with an affirmative mark that
appellant had thoracic outlet syndrome caused or aggravated by an employment activity.
Dr. Sorosky explained that the diagnosed condition was caused by repetitive movement of the
left upper extremity. She stated that appellant was not evaluated for disability purposes. In a
March 22, 2013 progress note, Dr. Sorosky listed findings on physical examination, reviewed
diagnostic test results, and assessed diffuse cervicobrachial syndrome and shoulder joint pain.
She advised that appellant’s history, physical examination, and ancillary findings were consistent
with chronic left arm pain and paresthesias likely related to thoracic outlet syndrome.
Dr. Sorosky related that clinical ulnar neuritis should also be considered. She stated that these
symptoms began after appellant’s work-related injury culminating in her October 2010 labral
repair. Dr. Sorosky agreed with the recommendations of Dr. Koopot, a Dr. Wheatley,3 and
3

The Board notes that the full name and professional qualifications of Dr. Wheatley are not contained in the case
record.

4

Dr. Byron H. Willis, Jr., a Board-certified radiologist, as related by appellant that she undergo
thoracic outlet release and ulnar nerve release.
In a March 27, 2013 addendum to her March 22, 2013 progress note, Dr. Sorosky advised
that based on a normal EMG/NCV study for ulnar neuropathy she doubted that this was a clinical
pain generator.
On March 20, 2013 Dr. Frank Moussa, a Board-certified orthopedic surgeon, noted
appellant’s left upper extremity complaints, provided physical examination findings, and
diagnosed impingement syndrome, a superior glenoid labrum lesion, and an ulnar nerve injury.
He opined that there was nothing more that could be done for her shoulder given the fact that she
already had a labral repair.
Also, on March 20, 2013 Dr. Raymond A. Murphy, a Board-certified radiologist,
reported that a cervical spine x-ray revealed no fracture, malalignment, or prevertebral soft tissue
swelling. He found mild loss of cervical lordosis, mild disc narrowing, and spondylosis
deformans at C4-5 and C5-6, mild posterior osseous ridging at C4-5 and C5-6, mild
uncovertebral joint arthrosis at C4-5 and C5-6, and a normal atlantodental interval and dens.
In a left shoulder x-ray report dated March 20, 2013, Dr. Adrian Moyer, a Board-certified
radiologist, advised that there was no acute bone finding.
In a March 27, 2013 letter, Dr. Candyce D. Williams, a Board-certified internist and
physiatrist, noted that appellant had a history of neck, shoulder, and back pain secondary to a
motor vehicle accident in 2005 to 2006. She noted a normal sensory examination as there was
no evidence of nerve entrapment or sensory loss. Dr. Williams also noted appellant’s pain
treatment and concluded that she had recovered from this incident and had returned to full-time
work.
On April 9, 2013 Dr. Willis reported appellant’s left upper extremity symptoms. He
recommended a repeat EMG study to determine if her condition had progressed consistent with
her clinical picture. Dr. Willis advised that appellant did not appear to have symptoms consistent
with neurogenic thoracic outlet syndrome or vascular thoracic outlet syndrome. He ordered a set
of cervical x-rays to assess for a small cervical rib that may not be visible on a magnetic
resonance imaging (MRI) scan.
In a May 22, 2013 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits effective that day. It found that the medical evidence submitted was insufficient
to outweigh the special weight accorded to Dr. Rosen’s opinion as an impartial medical
specialist.
By letters dated June 4 and 12, 2013, appellant requested reconsideration and submitted
medical evidence.4 In a September 15, 2011 left brachial plexus MRI scan report, Dr. Angela M.
4

On June 5, 2013 appellant requested a review of the written record by an OWCP hearing representative
regarding OWCP’s May 22, 2013 termination decision. By letter dated June 21, 2013, she stated that she wished to
withdraw this request and pursue her reconsideration request.

5

Dagirmanjian, a Board-certified radiologist, advised that the test was unremarkable and
unenhanced. Also, on September 15, 2011 she reported that a cervical spine MRI scan showed
C4-5 disc-osteophyte complex which resulted in flattening of the ventral aspect of the spinal cord
parenchyma which was asymmetric to the right of midline. Dr. Dagirmanjian found C5-6 discosteophyte complex with contouring with mild flattening of the ventral aspect of the spinal cord
parenchyma. She advised that no neural foraminal stenosis was identified or focal cervical
spinal cord parenchymal signal intensity abnormality was seen.
In notes dated September 23 and November 20, 2011, Dr. Moussa listed physical
examination findings, reiterated that his prior diagnoses of impingement syndrome and superior
glenoid labrum lesion of the left shoulder, and diagnosed left shoulder pain.
In reports and a letter dated August 12 to November 28, 2011 and June 3, 2013,
Dr. Sorosky diagnosed left shoulder pain, impingement syndrome, and SLAP lesion, and
thoracic outlet syndrome. In the November 28, 2011 letter and June 3, 2013 report, she opined
that appellant’s SLAP lesion and subsequent surgery, and thoracic outlet syndrome were related
to her accepted work injury and repetitive stress motion inherent in her mail carrier job.
Dr. Sorosky deferred a determination regarding her current work abilities and job restrictions to
Dr. Moussa. In a May 11, 2012 report, she found that an electrodiagnostic study was normal.
There was no evidence of left cervical radiculopathy, brachial plexopathy, or other peripheral
nerve pathology affecting the left upper extremity, including the ulnar nerve at the elbow as
specifically queried by Dr. Willis.
In a partial copy of a report dated April 9, 2012 and a May 14, 2013 progress note,
Dr. Willis noted appellant’s left upper extremity complaints, provided findings on physical
examination, and assessed left ulnar neuropathy. He advised that, although an EMG was
negative, clinically she still had symptoms consistent with ulnar nerve irritation. Dr. Willis
concluded that appellant was a good candidate for left ulnar nerve decompression. In a June 7,
2013 letter, he advised that she had cubital tunnel syndrome of the left arm as a result of her
accepted occupational repetitive stress motion injury which rendered her unfit for duty as a mail
carrier. Dr. Willis recommended surgery to repair this condition. He noted that appellant did not
have any previous history of trauma to the left upper extremity. Dr. Willis recommended that
she not return to her prior mail carrier job while still bearing this disorder. He reported that, if
left untreated, then ulnar nerve entrapment at the elbow could result in a progressive motor
deficit and ultimately, flexion contracture of the affected fingers. Dr. Willis noted that
symptoms which included pain, numbness, and tingling within the ulnar nerve distribution of the
hand usually occurred after repetitive elbow motions or from repeated pressure on the elbow
while sorting mail which was listed in appellant’s mail carrier job description.
In a March 29, 2013 report, Dr. Williams noted appellant’s left upper extremity
complaints, listed findings on physical examination, and diagnosed neck and shoulder pain. She
noted appellant’s documented normal neurologic and sensory examinations from 2005 to 2006.
Dr. Williams further noted that she had treated appellant for myofascial pain secondary to a
motor vehicle accident. She advised that appellant currently had new left shoulder pain and
neurologic symptoms in her hand which were not present from 2005 to 2006.

6

In a June 17, 2013 letter, Ann M. Noser, a licensed professional counselor, stated that
appellant had received 11 counseling sessions that began on February 13, 2012.
An unsigned letter dated July 17, 2013 from AZ Neurosurgery and Spine Specialists
stated that appellant was scheduled to undergo left ulnar nerve decompression at the elbow on
July 30, 2013 by Dr. Willis. In a July 30, 2013 note, Dr. Willis described the left elbow surgery.
By decision dated September 10, 2013, OWCP denied modification of the May 22, 2013
decision. It found that the medical evidence submitted was insufficient to outweigh the special
weight accorded to Dr. Rosen’s impartial medical opinion.
In a September 18, 2013 letter, appellant again requested reconsideration.
In a September 25, 2013 decision, OWCP denied appellant’s request for reconsideration
without a merit review of her claim. It found that she had not submitted any relevant or pertinent
new evidence.
By letter dated October 15, 2013, appellant requested reconsideration and submitted a
September 23, 2013 report from Dr. Sorosky, who described her left elbow symptoms, findings
on physical and neurological examination, and reiterated her assessment of diffuse
cervicobrachial syndrome and shoulder joint pain. Dr. Sorosky advised that appellant possibly
had clinical thoracic outlet syndrome which developed after a work-related injury culminating in
the October 2010 labral repair. In an addendum also dated September 23, 2013, she expressed
her disagreement with Dr. Rosen’s September 21, 2012 findings that appellant’s diagnoses were
not work related, that she was at maximum medical improvement, she did not have thoracic
outlet syndrome, and that she did not need any more treatment. Dr. Sorosky advised that the
diagnoses were work related. Given that appellant just had surgery for cubital tunnel and was
undergoing physical therapy, she was not at maximum medical improvement. Dr. Sorosky
believed that appellant had clinical thoracic outlet syndrome even though EMG/NCV imaging
tests had been normal. She concluded that appellant may need additional treatment for this
condition.
In an October 10, 2013 report, Dr. Willis noted appellant’s left hand symptoms, listed
physical examination findings and assessed a routine postoperative course status post left ulnar
nerve decompression with resolution of preoperative symptoms.
In a January 8, 2014 decision, OWCP denied modification of the May 22, 2013 decision.
It again found that the medical evidence submitted was insufficient to outweigh the special
weight accorded to Dr. Rosen’s impartial medical opinion.
By letters dated October 27, 2013, February 18, and March 24 and 25, 2014, appellant,
through counsel, requested reconsideration before OWCP regarding the suspension of her
compensation benefits. She contended that neither the Board’s decision nor OWCP’s decision
explained why she was not entitled to wage-loss compensation from March 21 to June 27, 2012.
Appellant stated that her obstruction of the scheduled examination ceased on March 21, 2012
and that she was entitled to compensation as of that date. She related that she was unable to
attend the scheduled medical examination due to medical reasons.

7

In a February 24, 2014 report, Dr. Sorosky reiterated that her prior assessments of
primary diffuse cervicobrachial syndrome and shoulder joint pain. She advised that appellant’s
history and physical examination, and her ancillary findings were consistent with 60 percent
improved chronic left arm pain and paresthesias which was multifactorial. Dr. Sorosky noted
appellant’s March 2010 employment injury and diagnosis of cubital tunnel syndrome, for which
she was status post July 2013 cubital tunnel surgery. She advised that appellant was due to
return to work on April 14, 2014. Dr. Sorosky opined that her shoulder injury and resultant
surgery, and thoracic outlet syndrome were due to the accepted March 24, 2010 work injury.
She found appellant unable to complete her normal mail carrier duties at that time. Dr. Sorosky
set forth appellant’s restrictions and concluded that she would be at MMI upon completion of
physical therapy.
In a February 27, 2014 summary of appellant’s visit, Dr. Cheryl Villamor Nierva, a
Board-certified family practitioner, provided findings on physical examination and diagnosed
chronic left shoulder pain and thoracic outlet syndrome. In another report dated February 27,
2014, she diagnosed cubital tunnel syndrome, a superior glenoid labrum lesion, and thoracic
outlet syndrome of the left upper extremity. Dr. Villamor Nierva advised that appellant could
return to part-time sedentary light-duty office work, four hours a day, on May 1, 2014. She
expected appellant to return to full-duty work on June 30, 2014 with restrictions.
By decision dated April 10, 2014, OWCP denied a merit review of the suspension of
appellant’s compensation benefits because the evidence submitted was cumulative and
repetitious, and that she had submitted no new relevant argument.
LEGAL PRECEDENT -- ISSUE 1
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.5 It may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.6 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.9

5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
9

A.P., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

8

Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.10 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits on May 22, 2013.
OWCP accepted appellant’s claim for sprain of the left shoulder and upper arm and a
lesion on the left superior glenoid labrum, and authorized left shoulder arthroscopic surgery
performed on October 4, 2010. It terminated her wage-loss compensation and medical benefits
effective May 22, 2013 finding that the accepted employment-related conditions had resolved
without residuals based on the opinion of the impartial medical examiner, Dr. Rosen.
OWCP referred appellant to Dr. Rosen to resolve a conflict in medical opinion between
Drs. Koopot and Lampert. Dr. Koopot, a treating physician, opined that appellant had thoracic
outlet syndrome requiring surgery and that she was totally disabled. Dr. Lampert, an OWCP
referral physician, opined that appellant had no work-related residuals or disability. The Board
affirms the finding of a conflict in medical opinion between Dr. Koopot and Dr. Lampert on the
issues of medical residuals and disability. OWCP referred appellant to Dr. Rosen to resolve the
conflict under 5 U.S.C. § 8123(a).
In his September 27, 2012 report, Dr. Rosen provided findings based on a physical
examination, a review of the statement of accepted facts, and medical history. He determined
that appellant no longer suffered residuals of her accepted employment-related left shoulder
injuries and did not need any further medical treatment. Dr. Rosen stated that the right and left
upper extremities were essentially normal on examination. A very slight restriction of abduction
of the left shoulder was noted compared to the right shoulder with approximately a five-degree
discrepancy, but both arms demonstrated range of motion well within a normal physiologic
position. An inability to grip as firmly on the left as on the right was also noted, however,
manual motor testing in flexion and extension of the wrist, elbow, forearm, and opposition of the
thumb and digits was entirely normal. Appellant’s intermittent complaints about different areas
of the left arm being less sensate than the right were inconsistent with normal sensory findings
10

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
11

20 C.F.R. § 10.321.

12

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

9

on examination and a negative Adson’s test. Dr. Rosen advised that she did not sustain thoracic
outlet syndrome as a consequence of the accepted injuries. He explained that appellant did not
demonstrate any symptoms and there were no laboratory or clinical findings of this condition.
Dr. Rosen found that she had no disability due to her accepted injuries. He opined that appellant
reached maximum medical improvement and that she could return to work full-time regular duty
with some lifting restrictions over 50 pounds.
The Board finds that Dr. Rosen had an accurate knowledge of the relevant facts and
evaluated the course of appellant’s condition. Dr. Rosen is a specialist in the appropriate field.
At the time benefits were terminated, he determined that appellant had no work-related residuals
or disability for full-time employment. Dr. Rosen’s opinion as set forth in his September 27,
2012 report is probative and reliable evidence. The Board finds that his opinion constitutes the
special weight of the medical evidence and is sufficient to justify OWCP’s termination of
compensation and medical benefits for the accepted condition of left shoulder sprain and upper
arm and left superior glenoid labrum lesion.
The Board further finds that the medical evidence submitted after Dr. Rosen’s impartial
medical evaluation report does not overcome the weight of his report or create a conflict in
medical evidence. Dr. Sorosky’s November 28, 2011 and September 23, 2013 reports found that
appellant’s superior glenoid labrum lesion of the left shoulder and resultant authorized surgery
are causally related to her repetitive work duties. However, she did not provide any medical
rationale explaining why the accepted employment-related left shoulder injury and authorized
surgery caused continuing residuals. The Board has held that opinions unsupported by rationale
are of diminished probative value.13 Further, Dr. Sorosky did not offer an opinion on appellant’s
disability and deferred her opinion on her disability and restrictions, to Dr. Moussa. The Board
has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.14
The above-noted reports from Dr. Sorosky, September 15, 2011 diagnostic test results
from Dr. Dagirmanjian, September 23 and November 20, 2011 notes from Dr. Moussa, April 9,
2012 and June 7, 2013 reports, and May 14, 2013 progress note from Dr. Willis, and March 29,
2013 report from Dr. Williams found that appellant had thoracic outlet syndrome, diffuse
cervicobrachial syndrome, shoulder joint pain, C5-6 disc-osteophyte complex with contouring
with mild flattening of the ventral aspect of the spinal cord parenchyma, left shoulder
impingement syndrome and pain, left ulnar neuropathy, cubital tunnel syndrome of the left arm,
neck pain. As OWCP had not accepted any additional left shoulder condition or left arm,
thoracic, and cervical conditions as employment related, appellant had the burden of proof to
establish a nexus between these conditions and the accepted employment injuries.15

13

T.M., Docket No. 08-975 (issued February 6, 2009); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

14

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
15

T.M., supra note 13.

10

Dr. Sorosky opined that appellant’s thoracic outlet syndrome was caused by the accepted
employment injuries and her repetitive mail carrier duties, but she did not explain her diagnosis
in light of contrary diagnostic evidence, normal electrodiagnostic test results, or provide medical
rationale to support her opinion on causal relationship.16 In addition, she diagnosed diffuse
cervicobrachial syndrome and shoulder joint pain. Dr. Sorosky disagreed with Dr. Rosen’s
opinion that appellant’s conditions were not work related, but did not provide any rationalized
medical opinion stating that the diagnosed conditions and any resultant disability were causally
related to the accepted injuries.17 As noted, she deferred her opinion regarding appellant’s work
capacity and restrictions to Dr. Moussa.
Similarly, neither Dr. Dagirmanjian nor Dr. Moussa provided any medical opinion
addressing whether appellant’s cervical and left shoulder conditions were caused by the accepted
employment injuries and resulted in her disability for work.18
Dr. Willis stated that appellant’s cubital tunnel syndrome of the left arm and disability for
work in her mail carrier position resulted from the accepted employment injuries because she did
not have any previous history of trauma to the left upper extremity and that, symptoms of pain,
numbness, and tingling within the ulnar nerve distribution of the hand usually occurred after
repetitive elbow motions or from repeated pressure on the elbow found in sorting mail which
was listed in her job description. However, he did not sufficiently explain how sorting mail
caused the purported residuals and disability.19 Moreover, Dr. Willis did not sufficiently explain
his diagnosis of left ulnar neuropathy, which required surgery, in light of a normal EMG study.20
Dr. Williams listed examination findings and diagnosed neck and new left shoulder pain,
and neurologic symptoms in the hand. The Board has long held that pain is a symptom, not a
compensable medical diagnosis.21 Dr. Williams failed to provide any rationale as to whether
appellant’s neck and shoulder pain resulted in a medical condition.
The June 17, 2013 letter from Ms. Noser, a licensed professional counselor, has no
probative medical value. A licensed professional counselor is not a physician under FECA.22

16

See cases cited supra note 13.

17

See cases cited supra note 14.

18

Id.

19

See cases cited, supra note 13.

20

Id.

21

C.F., Docket No. 08-1102 (issued October 10, 2008).

22

5 U.S.C. § 8101(2); Phillip L. Barnes, 55 ECAB 426 (2004). The Board notes that OWCP in its discretion may
reimburse a claimant for treatment or services provided by a lay psychotherapist if authorized or recommended by a
physician for the effects of an accepted condition. Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical
Services and Supplies, Chapter 3.400.5 (April 1993). The issue of medical reimbursement is separate and apart from
the issue of a layperson’s lack of medical competency in providing an opinion on disability or causal relationship.

11

The unsigned July 17, 2013 letter from AZ Neurosurgery and Spine Specialists has no
probative value in establishing that appellant has any continuing employment-related residuals or
disability, as it is not clear whether a physician under FECA prepared the reports. It is well
established that medical evidence lacking proper identification is of no probative medical
value.23
It is therefore concluded by the Board that OWCP met its burden of proof to terminate
appellant’s compensation and medical benefits on May 22, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,24
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by it.25 To be entitled to a merit review of an OWCP decision denying or terminating
a benefit, a claimant also must file his or her application for review within one year of the date of
that decision.26 Section 10.608(b) of the implementing regulations state that any application for
review that does not meet at least one of the requirements listed in 20 C.F.R. § 10.606(b)(3) will
be denied by OWCP without review of the merits of the claim.27
ANALYSIS -- ISSUE 2
Following the Board’s March 25, 2013 decision affirming OWCP’s suspension of her
compensation benefits effective December 15, 2011 based on her refusal to attend a scheduled
medical examination on November 21, 2011 by Dr. Lampert, appellant requested reconsideration
before OWCP.
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant did not advance a relevant legal
argument not previously considered. In her requests for reconsideration, she contended that
neither the Board’s decision nor OWCP’s decision explained why she was not entitled to wageloss compensation from March 21 to June 27, 2012. The Board explained in its March 25, 2013
23

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).
24

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
25

20 C.F.R. § 10.606(b)(3).

26

Id. at § 10.607(a).

27

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

12

decision why appellant’s contention was not relevant before the Board. The Board found that the
relevant issue was whether OWCP had properly suspended appellant’s compensation benefits
effective December 15, 2011 under 5 U.S.C. § 8123(d) due to her failure to attend the scheduled
medical examination of November 21, 2011. The Board found that appellant had not submitted
sufficient evidence to establish that she was incapable of attending the November 21, 2011
examination and, thus, found that OWCP properly suspended her compensation benefits
effective December 15, 2011.
Similarly, OWCP explained in its April 10, 2014 decision that appellant’s contention
regarding her entitlement to further compensation was not relevant. It noted that the Board’s
March 25, 2013 decision explained that the sole issue was whether OWCP properly suspended
her compensation benefits on December 15, 2011 and not when obstruction ceased. OWCP
found that appellant’s contention was cumulative in nature and had been previously considered
in its December 15, 2011, June 12, 2012, and March 25, 2013 decisions.
Appellant further contended that she was entitled to wage-loss compensation from
March 21 to June 27, 2012 because her obstruction of the schedule examination ceased on
March 21, 2012. As noted, this contention was previously considered by the Board in its
March 25, 2013 decision. The Board has held that the submission of evidence or argument
which repeats or duplicates evidence or argument already in the case record does not constitute a
basis for reopening a case.28 Appellant did not otherwise make any argument to establish an
error on a specific point of law. Consequently, she was not entitled to a review of the merits of
her claim based on the first and second above-noted requirements under section 10.606(b)(3).29
The Board further finds that appellant did not submit relevant and pertinent new evidence
not previously considered. Dr. Sorosky’s February 24, 2014 report and Dr. Villamor Nierva’s
February 27, 2014 reports addressed appellant’s left upper extremity conditions, the causal
relationship between these conditions and the accepted employment injuries, and appellant’s
work capacity. This evidence does not address appellant’s inability to report to the examination
scheduled for November 2011 and is therefore not relevant to the issue of whether she has
established good cause for failing to submit to the November 21, 2011 medical examination by
Dr. Lampert.30
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or submit relevant and pertinent new evidence not previously considered by OWCP. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal, counsel contended that OWCP’s April 10, 2014 decision is contrary to law
and fact. As discussed above, appellant did not provide argument or evidence satisfying any of
28

See A.L., Docket No. 08-1730 (issued March 16, 2009).

29

20 C.F.R. § 10.606(b)(3).

30

M.E., 58 ECAB 694 (2007); D’Wayne Avila, 57 ECAB 642 (2006) (the submission of evidence that does not
address the relevant issue involved does not constitute a basis for reopening a case).

13

the three regulatory criteria for reopening a claim. Therefore, OWCP properly denied the request
for reconsideration.
On appeal, appellant submitted additional evidence.
consider new evidence on appeal.31

However, the Board may not

CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective May 22, 2013. The Board further finds that it properly denied her
request for further merit review of her claim pursuant to 5 U.S.C. § 8128(a) regarding its
suspension of her compensation for failing to attend a scheduled medical examination.
ORDER
IT IS HEREBY ORDERED THAT the April 10 and January 8, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

31

See 20 C.F.R. § 501.2(c)(1).

14

